     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )   Case No. 1:18-cv-01614-GSA
     Shawn Paul Smith,                                 )
10                                                     )   STIPULATION AND ORDER FOR
                     Plaintiff,                        )   EXTENSION OF TIME
11                                                     )
              vs.                                      )
12                                                     )
     NANCY A. BERRYHILL,                               )
13   Acting Commissioner of Social Security,           )
                                                       )
14                                                     )
                     Defendant.                        )
15
16
17            IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 7-day extension of time,
19   from June 5, 2019 to June 12, 2019, for Plaintiff to serve on defendant with PLAINTIFF’S
20   LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21            This is plaintiff's second request for an extension and good cause exists. During the
22   period of the first extension, plaintiff sought out a copy of the Certified Administrative Record
23   with active links to the file from the US Attorney’s office in Sacramento. we were able to secure
24   a copy of the linked CAR on May 25, 2019. Additionally, I have a pre-planned trip to El Paso
25   Texas for a graduation from 6/3/2019 to 6/6/2019. Counsel requires additional time to brief the
26   issues thoroughly for the Court’s consideration. Defendant does not oppose the requested
27   extension. Counsel apologizes to the Defendant and Court for any inconvenience this may
28   cause.



                                                   1
 1
                                    Respectfully submitted,
 2
 3   Dated: June 3, 2019            PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                 By: /s/ Jonathan Omar Pena
 5
                                    JONATHAN OMAR PENA
 6                                  Attorneys for Plaintiff

 7
 8
     Dated: June 3, 2019            MCGREGOR W. SCOTT
 9                                  United States Attorney
                                    DEBORAH LEE STACHEL
10                                  Regional Chief Counsel, Region IX
11                                  Social Security Administration

12
                                 By: */s/ Carol S. Clark
13                                  Carol S. Clark
14                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
15                                  (*As authorized by email on June 3, 2019)
16
17   IT IS SO ORDERED.

18      Dated:    June 4, 2019                     /s/ Gary S. Austin
19                                             UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28



                                           2
